 
FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
THIS FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of May 13, 2016 (the “First Amendment Date”), by and among
OXFORD FINANCE LLC, a Delaware limited liability company with an office located
at 133 North Fairfax Street, Alexandria, Virginia 22314 (“Oxford”), as
collateral agent (in such capacity, “Collateral Agent”), the Lenders listed on
Schedule 1.1 of the Loan Agreement (as defined below) or otherwise a party
thereto from time to time including Oxford in its capacity as a Lender (each a
“Lender” and collectively, the “Lenders”), and ADMA BIOLOGICS, INC., a Delaware
corporation with an office located at 465 Route 17 South, Ramsey, NJ 07446, ADMA
PLASMA BIOLOGICS, INC., a Delaware corporation with an office located at 465
Route 17 South, Ramsey, NJ 07446 and ADMA BIO CENTERS GEORGIA INC. a Delaware
corporation with offices located at 6290 Jimmy Carter Blvd., Norcross, Georgia
30071 and 3000 Windy Hill Rd. SE, Suites 220 and 212, Marietta, Georgia 30067
(individually and collectively, jointly and severally, “Borrower”).
 
WHEREAS, Collateral Agent, Borrower and Lenders have entered into that certain
Loan and Security Agreement, dated as of June 19, 2015 (as amended, supplemented
or otherwise modified from time to time, the “Loan Agreement”) pursuant to which
Lenders have provided to Borrower certain loans in accordance with the terms and
conditions thereof; and
 
WHEREAS, Borrower, Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement as provided herein and subject to the terms and
conditions set forth herein and to grant set waivers as set forth herein;
 
NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Collateral
Agent hereby agree as follows:
 

 
1.
Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.

 

 
2.
Section 2.2(a)
 
(ii)    of the Loan Agreement is hereby amended and restated in its entirety as
follows: (ii) Subject to the terms and conditions of this Agreement, the Lenders
agree, severally and not jointly, during the Second Draw Period, to make term
loans to Borrower in an aggregate amount up to Four Million Dollars
($4,000,000.00) according to each Lender’s Term B Loan Commitment as set forth
on Schedule 1.1 hereto (such term loans are hereinafter referred to singly as a
“Term B Loan”, and collectively as the “Term B Loans”). After repayment, no Term
B Loan may be re borrowed.

 

 
3.
Section 2.2(a) is hereby amended by adding thereto the following subsection
(iii):
 
(iii)   Subject to the terms and conditions of this Agreement, the Lenders
agree, severally and not jointly, during the Third Draw Period, to make term
loans to Borrower in an aggregate amount up to Five Million Dollars
($5,000,000.00) according to each Lender’s Term C Loan Commitment as set forth
on Schedule 1.1 hereto (such term loans are hereinafter referred to singly as a
“Term C Loan”, and collectively as the “Term C Loans”; each Term A Loan, Term B
Loan or Term C Loan is hereinafter referred to singly as a “Term Loan” and the
Term A Loans, Term B Loans and the Term C Loans are hereinafter referred to
collectively as the “Term Loans”). After repayment, no Term C Loan may be re
borrowed.

 

 
4.
Section 2.2(b) of the Loan Agreement is hereby amended and restated in its
entirety as follows:
 
(b)    Repayment. Borrower shall make monthly payments of interest only
commencing on the first (1st) Payment Date following the Funding Date of each
Term Loan, and continuing on the Payment Date of each successive month
thereafter through and including the Payment Date immediately preceding the
Amortization Date. Borrower agrees to pay, on the Funding Date of each Term
Loan, any initial partial monthly interest payment otherwise due for the period
between the Funding Date of such Term Loan and the first Payment Date thereof.
Commencing on the Amortization Date, and continuing on the Payment Date of each
month thereafter, Borrower shall make consecutive equal monthly payments of
principal, together with applicable interest, in arrears, to each Lender, as
calculated by Collateral Agent (which calculations shall be deemed correct
absent manifest error) based upon: (1) the amount of such Lender’s Term Loan,
(2) the effective rate of interest, as determined in Section 2.3(a), and (3) a
repayment schedule with respect to the Term Loans equal to (i) thirty (30)
months, if the Term C Loans are made hereunder occurs and (ii) thirty-six (36)
months, otherwise. All unpaid principal and accrued and unpaid interest with
respect to each Term Loan is due and payable in full on the Maturity Date. Each
Term Loan may only be prepaid in accordance with Sections 2.2(c) and 2.2(d).

 
 
 

--------------------------------------------------------------------------------

 
 

 
5.
Section 2.5 of the Loan Agreement is hereby amended and restated in its entirety
as follows:

 

 
2.5
Fees. Borrower shall pay to Collateral Agent:

 
(a)    Facility Fee. A fully earned, non-refundable facility fee of One Hundred
Twenty Five Thousand Dollars ($125,000.00) to be shared between the Lenders
pursuant to their respective Commitment Percentages payable as follows: (i) One
Hundred Five Thousand Dollars ($105,000.00) of the facility fee has already been
paid, and (ii) Twenty Thousand Dollars ($20,000.00) of the facility fee shall be
due and payable on the Funding Date of the Term B Loans;
 
(b)    Final Payment. The Final Payment, when due hereunder, to be shared
between the Lenders in accordance with their respective Pro Rata Shares;
 
(c)    Prepayment Fee. The Prepayment Fee, when due hereunder, to be shared
between the Lenders in accordance with their respective Pro Rata Shares;
 
(d)    Lenders’ Expenses. All Lenders’ Expenses (including reasonable attorneys’
fees and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due; and
 
(e)    Non-Utilization Fee. If the Second Draw Period commences but the Term B
Loans are not drawn prior to the end of the Second Draw Period, a fully earned,
non-refundable non-utilization fee equal to Sixty Thousand Dollars ($60,000.00),
which non-use fee shall be due and payable on the last day of the Second Draw
Period, to be shared between the Lenders in accordance with their respective Pro
Rata Shares.
 

 
6.
Section 13.1 of the Loan Agreement is hereby amended by amending and restating
the following definitions therein:

 
“Amortization Date” is (i) February 1, 2017, if Term C Loans are not made
hereunder and (ii) August 1, 2017, if Term C Loans are made hereunder.
 
“Prepayment Fee” is, with respect to any Term Loan subject to prepayment prior
to the Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to the Lenders in amount equal to:
 
(i)    for a prepayment made on or after the Funding Date of such Term Loan
through and including the first anniversary of the Funding Date of such Term
Loan, three percent (3.00%) of the principal amount of such Term Loan prepaid;
 
(ii)   for a prepayment made after the first anniversary of the Funding Date of
such Term Loan through and including the second anniversary of the Funding Date
of such Term Loan, two percent (2.00%) of the principal amount of such Term Loan
prepaid; and
 
 
2

--------------------------------------------------------------------------------

 
 
(iii)  for a prepayment made after the date which is after the second
anniversary of the Funding Date of such Term Loan and prior to the Maturity
Date, one percent (1.00%) of the principal amount of the Term Loans prepaid.
 
“Second Draw Period” is the period commencing on the date of the occurrence of
the Equity Event and ending on the earlier of (i) May 31, 2016, (ii) thirty (30)
days after the occurrence of the Equity Event and (iii) the occurrence of an
Event of Default; provided, however, that the Second Draw Period shall not
commence if on the date of the occurrence of the Equity Event an Event of
Default has occurred and is continuing.
 
“Term Loan” is defined in Section 2.2(a)(iii) hereof.
 

 
7.
Section 13.1 of the Loan Agreement is hereby further amended by adding the
following definitions theretoin alphabetical order:

 
“Equity Event” is the receipt by Borrower on or after April 25, 2016 of
unrestricted gross cash proceeds of not less than Ten Million Dollars
($10,000,000.00) from the issuance and sale by Borrower of its equity
securities, and the receipt of evidence thereof by Collateral Agent which
evidence must be reasonably satisfactory to Collateral Agent.
 
“Term C Loan” is defined in Section 2.2(a)(iii) hereof.
 
“Third Draw Period” is the period commencing on the date of the occurrence of
the BLA Approval Event and ending on the earlier of (i) January 31, 2017, (ii)
thirty (30) days after the occurrence of the BLA Approval Event and (iii) the
occurrence of an Event of Default; provided, however, that the Third Draw Period
shall not commence if on the date of the occurrence of the BLA Approval Event an
Event of Default has occurred and is continuing.
 

 
8.
Section 13.1 of the Loan Agreement is hereby further amended by deleting
therefrom the definition of “Revenue Event”.

 

 
9.
Schedule 1.1 to the Loan Agreement is hereby amended and restated in its
entirety as follows:

 
SCHEDULE 1.1
 
Lenders and Commitments
 
Term A Loans
Lender Term
Loan Commitment
Commitment Percentage
OXFORD FINANCE LLC
$16,000,000.00
100.00%
TOTAL
$16,000,000.00
100.00%

 

 
Term B Loans
 
Lender Term
Loan Commitment
Commitment Percentage
OXFORD FINANCE LLC
$4,000,000.00
100.00%
TOTAL
$4,000,000.00
100.00%

 

 
Term C Loans
 
Lender Term
Loan Commitment
Commitment Percentage
OXFORD FINANCE LLC
$5,000,000.00
100.00%
TOTAL
$5,000,000.00
100.00%

 

 
Aggregate (all Term Loans)
 
Lender Term
Loan Commitment
Commitment Percentage
OXFORD FINANCE LLC
$25,000,000.00
100.00%
TOTAL
$25,000,000.00
100.00%

 
 
3

--------------------------------------------------------------------------------

 
 

 
10.
Limitation of Amendment.

 

 
a.
The amendments set forth above are effective for the purposes set forth herein
and shall be limited precisely as written and shall not be deemed to (a) be a
consent to any amendment, waiver or modification of any other term or condition
of any Loan Document, or (b) otherwise prejudice any right, remedy or obligation
which Lenders or Borrower may now have or may have in the future under or in
connection with any Loan Document, as amended hereby.

 

 
b.
This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

 
11.
To induce Collateral Agent and Lenders to enter into this Amendment, Borrower
hereby represents and warrants to Collateral Agent and Lenders as follows:

 

 
a.
Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

 
b.
Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

 
c.
The organizational documents of Borrower delivered to Collateral Agent on the
Effective Date, and updated pursuant to subsequent deliveries by the Borrower to
the Collateral Agent, remain true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;

 

 
d.
The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (i) any law or regulation binding on
or affecting Borrower, (ii) any contractual restriction with a Person binding on
Borrower, (iii) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(iv) the organizational documents of Borrower;

 

 
e.
The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

 

 
f.
This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

 
12.
Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment. This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.

 
 
4

--------------------------------------------------------------------------------

 
 

 
13.
This Amendment shall be deemed effective as of the First Amendment Date upon (a)
the due execution and delivery to Collateral Agent of this Amendment by each
party hereto, and (b) Borrower’s payment of all Lenders’ Expenses incurred
through the date hereof, which may be debited (or ACH’d) from any of Borrower’s
accounts.

 

 
14.
This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.

 

 
15.
This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of New York.

 
[Balance of Page Intentionally Left Blank]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the First Amendment Date.
 
BORROWERS:
 
ADMA BIOLOGICS, INC.
 
By: /s/ Adam Grossman
Name: Adam Grossman
Title: President & CEO
 

 
ADMA PLASMA BIOLOGICS, INC.
 
By: /s/ Adam Grossman
Name: Adam Grossman
Title: President
 

 
ADMA BIO CENTERS GEORGIA INC.


By: /s/ Adam Grossman
Name: Adam Grossman
Title: President
 

 
COLLATERAL AGENT AND LENDER:
 
OXFORD FINANCE LLC
 
By: /s/ Mark Davis
Name: Mark Davis
Title: Vice President-Finance, Secretary & Treasurer
 

 